                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Dorothy Mae Brooks-Mills,                 )           Civil Action No. 3:17-cv-01849-JMC
                                          )
                    Plaintiff,            )
v.                                        )
                                          )                ORDER AND OPINION
Lexington Medical Center; Tod Augsburger, )
                                          )
                    Defendants.           )
___________________________________ )

       Plaintiff Dorothy Mae Brooks-Mills filed this action against her former employer,

Defendant Lexington Medical Center, and its president and chief executive officer, Tod

Augsburger, alleging that she was subjected to (1) retaliation for engaging in protected activity

and (2) discrimination because of her race, sex, age, and disability, all in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e–2000e-17, the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101–12213, the Age Discrimination in

Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621–634, and 42 U.S.C. § 1981. (ECF No.

79.)

       This matter is before the court on Defendants’ Amended Motion for Summary Judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure. (ECF No. 81.) In accordance with

28 U.S.C. § 636(b) and Local Rule 73.02(B)(2)(g) D.S.C., the matter was referred to United States

Magistrate Judge Paige J. Gossett for pretrial handling. On October 12, 2018, the Magistrate Judge

issued a Report and Recommendation in which she recommended that the court grant Defendants’

Motion for Summary Judgment as to all Plaintiff’s claims. (ECF No. 93.) Plaintiff filed

Objections to the Report and Recommendation, which are presently before the court. (ECF No.

95.) For the reasons set forth below, the court REJECTS the Magistrate Judge’s recommendation,
DENIES WITHOUT PREJUDICE Defendants’ Motion for Summary Judgment, SUSTAINS

Plaintiff’s objection, and GRANTS Plaintiff’s request for an extension of the scheduling order.

               I.      RELEVANT BACKGROUND TO PENDING MOTION

        The facts of this matter are discussed in the Report and Recommendation. (See ECF No.

93.) The court concludes, upon its own careful review of the record, that the Magistrate Judge’s

factual summation is accurate and incorporates it by reference. The court will only reference

herein additional facts viewed in the light most favorable to Plaintiff that are pertinent to the

analysis of her claims.

        On October 26, 2016, Plaintiff filed a Charge of Discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”). (ECF No. 1 at 5.) In the Charge,

Plaintiff alleged that she was discriminated against and suffered retaliation because of her race,

color, gender/sex, and disability in violation of the ADA, Title VII, and the ADEA. (Id. at 3–4.)

After receiving notice of the right to sue from the EEOC on or around April 14, 2017 (see ECF

No.1-1), Plaintiff filed a pro se action in this court on July 13, 2017. (ECF No. 1.) Defendants

answered the Complaint on October 20, 2017, denying its allegations. (ECF No. 25.)

        On October 23, 2017, the court entered a Scheduling Order. (ECF No. 27.) Pursuant to

the Scheduling Order, discovery would end on February 20, 2018, and all dispositive motions were

to be filed on or before March 19, 2018. (Id. at 1 ¶¶ 5, 6.) On March 8, 2018, Defendants filed a

Motion for Extension of Time to File Dispositive Motions (ECF No. 46) requesting a new deadline

of April 2, 2018, which the court granted. (See ECF No. 48.) However, Defendants did not file

any dispositive motion on April 2, 2018. On April 3, 2018, the court issued an Order directing the

parties to submit the status of the case, observing that “[a]s of the date of this order [April 3, 2018],

no party has filed a potentially dispositive motion regarding the merits of this case.” (ECF No.



                                                   2
52.) After missing the extended April 2, 2018 deadline for dispositive motions set by the court,

Defendants filed another Motion for Extension of Time to File Dispositive Motions (ECF No. 54),

on April 3, 2018, asking to extend the dispositive motion deadline until April 9, 2018. The court

granted Defendants’ Motion without making a specified finding of excusable neglect. (ECF No.

55.)

        On April 9, 2018, Defendants filed a Motion for Summary Judgment. (ECF No. 58.) On

April 10, 2018, the court issued a Roseboro Order to Plaintiff, granting Plaintiff until May 11,

2018 to respond to Defendants’ Motion for Summary Judgment. (ECF No. 59.) On April 26,

2018, counsel filed a Notice of Appearance (ECF No. 69) to represent Plaintiff in this matter. On

May 11, 2018, Plaintiff filed a Motion to Amend/Correct her Complaint, a Motion to Amend the

Scheduling Order, and a Motion to Stay Summary Judgment. (ECF Nos. 71, 72, 73.) On May 25,

2018, Defendants filed a Response in Opposition to Plaintiff’s Motion to Amend Complaint and

Motion to Amend Scheduling Order. (ECF No. 75.)

        On August 7, 2018, the court issued an Order granting Plaintiff’s Motion to Amend the

Complaint, directing the Plaintiff to immediately file her Amended Complaint, but denying her

Motion to Amend the Scheduling Order. (ECF No. 78.) In granting Plaintiff’s Motion to Amend

the Complaint, the court found that “in the interest of justice, granting [] [P]laintiff leave to file[]

an Amended Complaint is appropriate under Rule 15(a)(2).” (ECF No. 78 at 3.) In denying

Plaintiff’s Motion to Amend the Scheduling Order, the court observed that Plaintiff “has not

demonstrated good cause to extend the scheduling order.” (Id. (citing Fed. R. Civ. P. 16(b)(4)).)

On August 8, 2018, Plaintiff filed her Amended Complaint. (ECF No. 79.)

        On August 14, 2018, Defendants filed an Amended Motion for Summary Judgment,

asserting that they were entitled to judgment as a matter of law as to all of Plaintiff’s claims. (ECF



                                                   3
No. 81.) Plaintiff filed a Response Memorandum in Opposition to Defendants’ Motion for

Summary Judgment on August 28, 2018, to which Defendants filed a Reply Memorandum in

Support of Summary Judgment on September 4, 2018. (ECF Nos. 85, 86.)

       In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 D.S.C., the

Magistrate Judge issued her Report and Recommendation on October 12, 2018, recommending

that Defendants’ Motion for Summary Judgment be granted as to all of Plaintiff’s claims. (ECF

No. 93.) On October 17, 2018, Plaintiff filed Objections to the Report and Recommendation.

(ECF No. 95.)

                                    II.     JURISDICTION

       This court has jurisdiction over Plaintiff’s Title VII claims via 28 U.S.C. § 1331, as the

claims arise under a law of the United States, and also via 42 U.S.C. § 2000e–5(f)(3), which

empowers district courts to hear claims “brought under” Title VII. Additionally, the court has

jurisdiction over Plaintiff’s ADA claims via 28 U.S.C. § 1331, as the claims arise under a law of

the United States, and also via 42 U.S.C. §§ 12117 & 2000e–5(f)(3), which empower district courts

to hear claims by “person[s] alleging discrimination on the basis of disability.” Finally, the court

has jurisdiction over Plaintiff’s ADEA claims via 28 U.S.C. § 1331, as they arise under a law of

the United States, and also via 29 U.S.C. § 633(c), which statute empowers district courts to hear

claims brought under the ADEA.

                                  III.    LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only

those portions of a magistrate judge’s report and recommendation to which specific objections are



                                                 4
filed, and reviews those portions which are not objected to - including those portions to which only

“general and conclusory” objections have been made - for clear error. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                         IV.      ANALYSIS

        In reviewing Plaintiff’s Objections to the Report and Recommendation, the court found

most impactful Plaintiff’s complaints that she was not allowed to conduct discovery with counsel

and that the Magistrate Judge effectively hindered the parties’ ability to resolve their dispute by

issuing the Report recommending summary judgment for Defendants six (6) days before the

scheduled mediation. 1 (ECF No. 95 at 9.) In this regard, Plaintiff asserts that her “[in]ability to

participate in discovery and the Court’s issuance of the Report prior to Mediation has now,

practically speaking, made any efforts by Plaintiff in furtherance of changing the procedural

landscape of this matter, futile.” (Id. at 10.)

        Upon consideration of these complaints, the immediately conspicuous issue is the court’s

decision to grant Defendants a post-deadline extension to the dispositive motion deadline without

a specific finding of excusable neglect under Rule 6(b)(1)(B) 2 (see ECF No. 55), while at the same



1
  On September 11, 2018, the court denied Defendants’ Motion for Relief from ADR (ECF No.
88) and ordered the parties to conduct mediation on or before October 26, 2018. (ECF No. 90.)
“The parties subsequently scheduled mediation to take place on October 18, 2018.” (ECF No. 95
at 4.) Thereafter, on October 12, 2018, the Magistrate Judge entered the instant Report and
Recommendation recommending that the court grant summary judgment to Defendants on all of
Plaintiff’s claims. (ECF No. 93.)
2
  “When an act may or must be done within a specified time, the court may, for good cause, extend
the time: . . . (B) on motion made after the time has expired if the party failed to act because of
excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

                                                   5
time expressly finding a lack of good cause (see ECF No. 78 at 3) to allow Plaintiff to engage in

discovery once she was able to obtain counsel. Compare Thompson v. E.I. DuPont de Nemours

& Co., Inc., 76 F.3d 530, 533 (4th Cir. 1996) (“‘Excusable neglect’ is not easily demonstrated, nor

was it intended to be . . . ‘the burden of demonstrating excusability lies with the party seeking the

extension and a mere concession of palpable oversight or administrative failure generally has been

held to fall short of the necessary showing. . . .’” (quoting In re O.P.M. Leasing Serv., Inc., 769

F.2d 911, 917 (2d Cir. 1985))), with Nautilus Ins. Co. v. SPM Resorts, Inc., C/A No. 4:13-2885-

BHH, 2015 WL 5781420, at *2 (D.S.C. Sept. 29, 2015) (“Good cause exists when the moving

party shows that the deadlines cannot reasonably be met despite the diligence of the party

requesting the extension.” (citing Vercon Constr., Inc. v. Highland Mortg. Co., 187 F. App’x 264,

265 (4th Cir. 2006))). The court finds this result to be in error and, therefore, believes that Plaintiff

has demonstrated her entitlement to relief from this procedural predicament. See, e.g., Miller v.

Thaler, 434 F. App’x 420, 421 (5th Cir. 2011) (“To the extent that Miller argues that the district

court erred in granting the respondent an extension of time . . . “[a] federal district court has both

specific and inherent power to control its docket.” (citation omitted)).

                                       V.      CONCLUSION

        Upon careful consideration of the entire record, the court hereby DENIES WITHOUT

PREJUDICE the Amended Motion for Summary Judgment of Defendants Lexington Medical

Center and Tod Augsburger. (ECF No. 81.) The court SUSTAINS Plaintiff Dorothy Mae Brooks-

Mills’ objection (ECF No. 95) and GRANTS her request for an extension to the Scheduling Order.

The court REJECTS the substantive conclusion of the Report and Recommendation (ECF No.

93) and RECOMMITS this action to the Magistrate Judge for further proceedings–to include




                                                   6
entry of an amended scheduling order–consistent with this Order.

       IT IS SO ORDERED.




                                                   United States District Judge
March 26, 2019
Columbia, South Carolina




                                               7
